Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed 1/23/20 has been considered in full.

Drawings
The Drawings are acceptable as formal.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art shows or renders obvious the paving machine of claims 1 and 12, specifically:
Claim 1 requires a screw drive rotatably disposed within the first body and axially aligned along the longitudinal axis, the screw drive defining a first end and a second end; a second body movable relative to the first body along the longitudinal axis and operably coupled to each of the screw drive and the at least one side gate;a first gear coupled to the first end of the screw drive; and a handle assembly including: a tube member movably coupled to the first body and axially aligned along the longitudinal axis; a second gear disposed within the tube member and operably coupled to the first gear; and a handle member fixedly coupled to the second gear and adapted to rotate about a rotational axis substantially perpendicular to the longitudinal axis, wherein the handle member is adapted to selectively rotate between an operating position and a stowed position about the longitudinal axis based, at least in part, on rotation of the tube member relative to the first body along the longitudinal axis.

The prior art to Heltzel (2,065,698) shows a paving machine having handwheels 47, but fails to disclose the screw jack assemble of the instant invention where the handle cam be stowed out of the way when the machine is in operation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M FENSTERMACHER whose telephone number is (571)272-7102. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill J Kelleher can be reached on 571-272-1175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID MORGAN. FENSTERMACHER
Primary Examiner
Art Unit 3658



/DAVID M FENSTERMACHER/Primary Examiner, Art Unit 3658